                 Case 3:20-cv-05279-RBL Document 10 Filed 07/31/20 Page 1 of 1



 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
         MICHAEL PERRY CARROLL,                              CASE NO. C20-5279RBL
 9
                                 Plaintiff,                  ORDER
10                v.

11       DEPARTMENT OF CORRECTIONS,

12                               Defendant.

13

14           THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and
     Recommendation [Dkt. # 9], recommending dismissal of plaintiff’s case without prejudice for failure
15
     to respond to a Court Order. Plaintiff Carroll has not objected.
16           (1) The Report and Recommendation is ADOPTED;
17           (2) This matter is DISMISSED without prejudice;
             (3) Carroll’s in forma pauperis status is REVOKED in the event of any appeal; and
18
             (3) The Clerk is directed to send copies of this Order to Carroll and to the Hon. J. Richard
19   Creatura.

20   IT IS SO ORDERED.

21           Dated this 31st day of July, 2020.

22

23
                                                             A
                                                             Ronald B. Leighton
24                                                           United States District Judge



     ORDER - 1
